Citation Nr: 0807960	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  00-07 728	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.  

2.  Entitlement to service connection for DJD of the left 
knee.  

3.  Entitlement to service connection for a right foot 
disorder, including DJD.  

4.  Entitlement to service connection for a left foot 
disorder, including DJD.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
April 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

The Board remanded this case in October 2003, November 2005, 
and most recently in September 2006 for further development.


FINDINGS OF FACT

1.  A VA examiner determined the veteran has DJD ("wear and 
tear" arthritis) in his knees and feet and indicated it is 
as likely as not this DJD is due to his military service, 
whereas another VA examiner could not make this determination 
without resorting to speculation because he was unable to 
conclude whether the veteran would have still had DJD in his 
knees and feet had he never served in the military.

2.  This evidence therefore indicates it is just as likely as 
not the DJD in the veteran's knees and feet is the result of 
his military service.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the DJD in 
the veteran's right knee was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Resolving all reasonable doubt in his favor, the DJD in 
the veteran's left knee was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  Resolving all reasonable doubt in his favor, the DJD in 
the veteran's right foot was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  Resolving all reasonable doubt in his favor, the DJD in 
the veteran's left foot was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is granting the veteran's claims, in full, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100, 5103, et 
seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II); Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Even if the Board assumes, for the sake of argument, there 
has not been compliance with these duty-to-notify-and-assist 
provisions, this is inconsequential and, therefore, at most 
harmless (i.e., nonprejudicial) error.  38 C.F.R. § 20.1102.  
See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Board is also satisfied there was substantial compliance 
with its October 2003, November 2005, and September 2006 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Claims for Service Connection

Service connection is granted for disability resulting from 
an injury sustained or a disease contracted in the line of 
duty during active military service, or for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.  

DJD (i.e., arthritis) will be presumed to have been incurred 
in service if initially manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using this 
applicable presumption.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Stated somewhat differently, direct service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is a required 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders initially diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Analysis

The veteran's service medical records (SMRs) show treatment 
for knee pain.  In April 1977, he complained of 
chondromalacia (overuse syndrome) of his left patella.  In 
November 1977, he had edema in his left knee after playing 
football.  In March 1978, he again complained of knee pain.  
In October 1978, he yet again complained of knee pain after 
playing football.  The evaluating physician could not 
identify any specific trauma and did not provide a diagnosis.  
During the veteran's April 1980 physical examination for 
release from active duty, he did not report any knee problems 
on his report of medical history and no knee problems were 
found during the objective clinical portion of that 
evaluation.

As for his feet, the veteran's SMRs also show treatment for 
foot problems.  In October 1977, he had an ingrown toenail on 
his right foot.  In November 1977, he reported right foot 
pain after playing football.  In March 1978, he was treated 
for plantar warts.  In April 1978, he again complained of 
foot pain.  The evaluating physician noted there was no 
edema, but that the veteran had calluses from running.  That 
physician concluded the veteran's foot pain was due to his 
plantar warts, and the planned treatment was to cut down 
these warts.  In July 1978, however, the veteran yet again 
complained of foot pain.  In January 1980, his right great 
toenail became ingrown.  The treating physician noted there 
was no DJD.  In February 1980, the veteran had surgery for 
his ingrown right great toenail.  A follow-up report noted 
that it had healed well.  His April 1980 separation 
examination was unremarkable for any foot problems.  

Concerning the records since service, the Social Security 
Administration (SSA) determined the veteran was disabled 
since April 1997due to a non-service connected psychiatric 
disorder (the Board already denied his claim for 
service connection for a psychiatric disorder in a prior, 
November 2005 decision).  The SSA also determined, however, 
that he was disabled because of his arthritis.

X-rays taken of the veteran's knees during an October 1999 VA 
examination confirmed he had arthritis (DJD) in them.  The 
diagnosis concerning his feet indicated he had bilateral 
toenail fungal infection and neuropathy.  But during a more 
recent January 2005 VA examination, scheduled pursuant to the 
Board's October 2003 remand directive, it was determined the 
veteran had DJD in not only his knees, but also his feet.  So 
there is no disputing he has the claimed conditions.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The determinative issue, therefore, is whether the DJD in his 
knees and feet is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The January 2005 VA examiner not only indicated the veteran 
has DJD in his knees and feet, but also indicated it is as 
likely as not that his military service contributed to his 
"wear and tear" arthritis....



Since, however, there remained some question as to whether 
that examiner was saying the veteran had the DJD because of 
his military service or, instead, would have developed it 
regardless (meaning even if he had never served in the 
military), the Board again remanded this case in November 
2005 for a supplemental opinion from this same VA examiner.

Unfortunately, though, the supplemental opinion in January 
2006 was no better as it merely reiterated the wording of the 
prior opinion.  So the Board remanded this case, yet again, 
in September 2006.

This time, the veteran had an entirely new evaluation - in 
November 2006, by a different VA examiner.  After reviewing 
the claims file, this new examiner stated that he would have 
to resort to pure speculation to determine whether the DJD in 
the veteran's knees and feet is due to his military service.  
This examiner added that he could not say that the veteran 
would not have arthritis had he not been in the military, 
noting that is not feasible for the examiner to assess.  The 
examiner then stated the veteran's military service may have 
contributed to his arthritis, but that he may have had 
arthritis at this age of this severity if he had done other 
work besides being in the military.  So this VA examiner 
ultimately determined that he simply was unable to assess the 
cause of the arthritis in the veteran's knees and feet 
without pure speculation, insofar as determining whether 
these degenerative changes are due to his military service.

The Court has held that where, as here, a physician is unable 
to provide a definite causal connection (linking the current 
disability to the veteran's military service), the opinion on 
this issue constitutes "what may be characterized as non-
evidence."'  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  The Court has been equally quick to point out that a 
physician saying a current disability "may" be related to 
service is just as well tantamount to saying the disability 
"may not" be related to service.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).



But by the same token, use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology.  An etiological opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 
Vet. App. 336, 338 (1997).  Consequently, even if the Board 
considers the November 2006 VA examiner's statement as "non-
evidence," since that examiner was unable to determine 
whether the DJD in the veteran's knees and feet is 
attributable to his military service without resorting to the 
impermissible speculation, there still remains the earlier 
January 2005 and January 2006 opinion from the other VA 
examiner indicating it is "as likely as not" this is a 
valid correlation.  The Court has clarified that using this 
language is sufficient to satisfy the 50 percent minimum 
probability required to grant a service-connection claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  So resolving 
all reasonable doubt in his favor, the veteran's claims must 
be granted.
38 C.F.R. § 3.102.


ORDER

Service connection for DJD of the right knee is granted.  

Service connection for DJD of the left knee is granted.  

Service connection for DJD of the right foot is granted.  

Service connection for DJD of the left foot is granted.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


